IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 00-41055
                          Summary Calendar



UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

versus

UVALDO VELA-RIOS,

                                            Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. C-91-CR-304-1
                       - - - - - - - - - -
                          July 13, 2001

Before JOLLY, WIENER and PARKER, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Uvaldo

Vela-Rios (Vela) has requested leave to withdraw as counsel and

has filed a brief as required by Anders v. California, 386 U.S.

738 (1967).    Vela has received a copy of counsel’s motion and

brief but has not filed a response.      Our independent review of

the brief and the record discloses no nonfrivolous issue.

Accordingly, counsel’s motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities, and the appeal

is DISMISSED.    See 5th Cir. R. 42.2.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.